ITEMID: 001-111522
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2012
DOCNAME: CASE OF COMMUNIST PARTY OF RUSSIA AND OTHERS v. RUSSIA
IMPORTANCE: 2
CONCLUSION: Preliminary objection joined to merits and dismissed (Article 35-1 - Exhaustion of domestic remedies);Remainder inadmissible;No violation of Article 13 - Right to an effective remedy (Article 13 - Effective remedy);No violation of Article 3 of Protocol No. 1 - Right to free elections-{general} (Article 3 of Protocol No. 1 - Right to free elections)
JUDGES: Anatoly Kovler;Elisabeth Steiner;Erik Møse;Khanlar Hajiyev;Linos-Alexandre Sicilianos;Mirjana Lazarova Trajkovska
TEXT: 5. On 3 September 2003 the President of Russia decided that election of members to the State Duma, the lower chamber of the Russian federal parliament, would take place on 7 December 2003. During this election campaign, 23 electoral associations - political parties and electoral blocs - were registered as standing for election in the federal contest. The pro-government forces in the 2003 elections were represented essentially by the United Russia party. The electoral list of United Russia included many high-ranking federal officials and regional governors.
6. The Communist Party and the Yabloko party put forward their lists of candidates. The third applicant ran on the Yabloko ticket. The sixth applicant ran as an independent candidate in a single-mandate electoral district. The eighth applicant ran on the ticket of the political party Soyuz Pravykh Sil (SPS). She also ran in a single-mandate electoral district. All the individual applicants also participated in the 2003 electoral campaign as voters. Although the political platforms of the applicants who participated in the 2003 elections were different, all of them positioned themselves as opposition parties and candidates.
7. The electoral process was administered by the Central Election Commission (the CEC). Similar commissions were created at regional level. The CEC’s role was, inter alia, to examine complaints of candidates or voters about breaches of electoral law, and take the necessary measures to prevent or put an end to such breaches. The CEC was also responsible for counting the votes on election day and announcing the official results of the elections. In September 2003 the CEC created a Working Group on Information Disputes, an advisory body which was supposed to assist in overseeing compliance with the rules on allocation of free airtime, publication of opinion polls and illegal campaigning.
8. The voting was held by secret ballot on 7 December 2003. On 19 December 2003 the CEC officially confirmed the election results by Decree No. 72/620-4. According to the official statistics, 60,712,000 persons voted in the elections. Thus, the level of participation was 55.75 per cent of the registered number of voters. The United Russia party obtained a majority of votes (over 37 per cent) and formed the biggest grouping in Parliament with 224 seats. In the aftermath of the elections 37 Members of Parliament elected on behalf of United Russia renounced their mandates, whilst keeping their official positions, and transferred their seats in the Duma to other candidates on the United Russia list (who otherwise would not have been elected). On 24 December 2003 the CEC approved the forfeiture of 37 mandates obtained by the United Russia candidates in favour of other members of that party.
9. The Communist Party won 12.6 per cent of votes and obtained 52 seats, and accordingly formed the second biggest grouping in the Duma. Yabloko obtained 4.3 per cent of votes. Since this was less than the statutory five per cent minimum threshold, Yabloko did not obtain any seats in parliament. Mr Ryzhkov (the sixth applicant) obtained 35.1 per cent of votes in his district and was elected as an individual MP to the Duma. Mr Ivanenko and Ms Khakamada (the third and eighth applicants) were individual candidates, supported by the Yabloko party and SPS party respectively; they failed to be elected.
10. All the major TV companies in Russia covered the elections. Amongst them were five main nationwide broadcasting companies: Channel One, VGTRK (All-Russia State Television and Radio Broadcasting Company), TV Centre, NTV and REN TV. The first three companies were directly controlled by the State. Thus, the State held more than 50 per cent of shares in Channel One; VGTRK was a federal State unitary enterprise; the Moscow City Administration held ninety per cent of shares in TV Centre. The other two channels (NTV and REN TV) were incorporated as limited companies not owned directly by the State; however, amongst their major shareholders were corporations affiliated with the State.
11. The above five channels had a very large audience and covered all geographical zones. Thus, Channel One covered almost all the territory of Russia, VGTRK 97.4 per cent of the territory, and TV Centre over 70 per cent. The outreach of NTV amounted to 91 per cent coverage of Russian territory. The outreach of REN TV at the relevant time was not specified by the applicants.
12. During the electoral campaign the parties participating in it received a certain amount of free airtime on TV channels for “electoral campaigning”, that is, direct political advertisement. Thus, each State broadcasting company was required to provide the competing candidate parties with one hour of free airtime per working day on each TV or radio channel they controlled. In total, the parties received 160 hours of airtime. Each of them thus received 7.5 hours of free airtime. The time schedule for distribution of free airtime time amongst parties and candidates was defined by the drawing of lots on 4 November 2003. The candidates were supposed to use half that time for “joint campaigning events” (such as debates, for example). They could use the other half as they wished. All the parties used the free airtime provided to them by the broadcasting companies.
13. In addition, parties and candidates could buy a certain amount of paid airtime for campaigning on an equal footing with the others. Broadcasting companies were required to reserve paid airtime for political broadcasting of the candidates. However, the law provided that the amount of time for paid political advertising should not be more than 200 per cent of the amount of free airtime. Furthermore, at regional level all the State-owned regional broadcasting companies also provided free and paid airtime to the candidates according to the same principles as at federal level.
14. According to the Government, the Communist Party of Russia did not buy airtime from the federal broadcasting companies, although it had sufficient financial resources to do so. At the regional level the Communist Party bought airtime only occasionally, in some of the regions. The political party Yabloko bought time from Channel One to show two video clips, each lasting one minute. All parties and candidates also bought printed space in some of the federal print media.
15. Besides “campaigning”, all channels were involved in reporting on the elections in various news items, analytical programmes, talk shows and so on (hereinafter “media coverage”). The applicants maintained that media coverage of the electoral campaign of 2003 by the five TV channels was unfair to opposition parties and candidates, and that in the guise of media coverage these TV channels in fact campaigned for the ruling party, i.e. the United Russia.
16. Before the Court the applicants produced detailed data on the content of major information spots, programmes and shows on the five above-mentioned TV channels during the period of the 2003 electoral campaign. According to the applicants, the airtime spent by the five TV companies was allocated amongst the candidates unevenly. Thus, the Communist Party received 316 minutes and 58 seconds of the airtime. The total amount of airtime allocated to the Yabloko was 197 minutes and 21 second. In contrast, the reporting on the activities and personalities associated with United Russia amounted to 642 minutes and 37 seconds.
17. The applicants also argued that the information disseminated through newscasts and informational and analytical programmes was not neutral for the most part. The amount of “positive” media coverage received by the Communist Party during the election campaign did not exceed 7 minutes and 13 seconds. In addition, some positive coverage was provided through the Communist Party senior members’ participation in the talk shows aired by NTV, which lasted 74 minutes and 45 seconds. In toto positive coverage of the Communist Party amounted to 81 minutes and 58 seconds. Negative coverage of the Communist Party amounted to 331 minutes and 22 seconds; most of such coverage was in the information spots. In contrast, positive media coverage of United Russia amounted to 529 minutes and 9 seconds, whereas “negative” coverage of that party amounted to 6 minutes and 2 seconds. Positive coverage of Yabloko amounted to 209 minutes and 40 seconds. Negative coverage of that party amounted to 8 minutes and 53 seconds. The applicants specified that the two private nationwide channels not directly controlled by the State (NTV and REN TV) provided a more balanced media coverage than the three channels directly controlled by the State (such as Channel One, VGTRK, and TV Centre).
18. The applicants also referred to various episodes of tacit electoral campaigning for United Russia by various high-level Government officials, notably the then President Putin. Thus, on 19 September 2003 Mr Putin attended the congress of United Russia, which was covered by Channel One, VGTRK and NTV. Mr Putin delivered a speech to the delegates of the congress, saying, in particular, the following:
‘‘Your meeting is taking place at a moment which is important for our country, for the electoral campaign has just started. I am not going to hide the fact that I voted for your party four years ago. I believe I was right to do so’’.
19. On 7 December 2003 – election day – when no campaigning is permitted, Channel One, VGTRK, TV Centre, and REN TV broadcast a short interview given by the then President of Russia, Mr Putin, at a voting station:
“Journalist: Who did you vote for?
Mr Putin: I think my answer may be regarded as additional campaigning, so I’d better keep silent. But I think my preferences are well known.”
That phrase was broadcast eight times during the day; the general airtime allocated to showing that interview amounted to 14 minutes and 15 seconds. In addition, all channels disseminated information about the participation of the United Russia leaders in the voting which on that day was broadcast 14 times, the aggregate length amounting to 16 minutes and 38 seconds.
20. After the elections, several international organisations and NGOs made public statements and issued reports in which they criticised the 2003 parliamentary elections for unequal access of the candidates to the media. Thus, on 27 January 2004 the Office for Democratic Institutions and Human Rights of the Organization for Security and Co-Operation in Europe (“OSCE/ODIHR”) published its election observation mission final report, where it noted that “the main countrywide State broadcasters displayed favouritism towards United Russia and, in doing so, failed to meet their legal obligation to provide equal treatment to electoral participants, also a fundamental principle of democratic elections”. The report contained the following passages:
“The State TV channels fully complied with legal provisions on allocation of free airtime for all contestants. All three State-controlled televisions aired regular debates among political parties and blocs, a positive development that helped voters to form opinions of the candidates ... However, outside of the free airtime, the State broadcasters monitored by the [OSCE/ODIHR election observation mission] openly promoted United Russia ... State-funded broadcasters also produced a number of prime time news discrediting [the first applicant political party] ... In comparison, the private broadcasters ... provided more balanced coverage of the campaign with a greater diversity of views ... The print media provided a plurality of views but mainly supported specific political parties or blocs. As such, voters could form an objective view of the campaign only if they read several publications. State-funded newspapers met the legal requirements in regard to free space for each party or bloc, but were biased in the political and campaign coverage in favour of United Russia and against [the first applicant political party]”.
21. In 2004 a Moscow-based research affiliate of international NGO Transparency International published its report on “the abuse of administrative resources” during the 2003 electoral campaign in which it identified 518 instances of such abuse. That report, which was based on independently conducted media monitoring, concluded that “media resources had been systematically misused throughout the campaign on behalf of United Russia”, and that “the monitoring had clearly documented bias in favour of United Russia in terms of the number of biased individual news items broadcast”.
22. On 10 September 2003 Mr Mitrokhin, the then deputy chairperson of the second applicant political party (Yabloko), wrote a complaint to the chairman of the CEC about unfair media coverage of the campaign. In his reply of 29 September 2003 the CEC chairman acknowledged that several television broadcasts and press reports contained elements of unlawful electoral campaigning against that political party.
23. On 23 September 2003 Mr Zyuganov (the leader of the first applicant, the Communist Party) complained to the CEC about Mr Putin’s speech of 19 September 2003 (see paragraph 18 above). On 26 September 2003 the CEC Working Group on Information Disputes examined that complaint and prepared a report; based on that report on 29 September 2003 the CEC chairman wrote a letter to Mr Zyuganov in which he explained that there had been nothing unlawful in that speech. The chairman explained that mass media could report on official statements of public officials and that such media coverage could not be considered as “campaigning”. The position of the CEC chairman was later confirmed by the Supreme Court of Russia in judgments of 16 December 2004 and 7 February 2005. A similar complaint to the prosecuting authorities also failed: on 10 October 2003 the Tverskoy District Prosecutor of Moscow refused to initiate administrative proceedings, referring to the CEC’s conclusion that Mr Putin’s speech had not violated any electoral regulations. The District Prosecutor’s decision was upheld by the Moscow Deputy Prosecutor on 24 November 2003 and by the Deputy Prosecutor General on 11 December 2003.
24. On 16 October 2003 Mr Solovyev (the seventh applicant, in 2003 a non-voting member of the CEC) complained to the CEC and to the Moscow Prosecutor’s Office about a television report by Channel One of 12 October 2003 which had stated that United Russia was “leading [in the elections] having left its competitors far behind” and that the Communist Party was “losing the voters’ support”. In Mr Solovyev’s submission, that report constituted illegal electoral campaigning. On 31 October 2003 the Ostankino District Prosecutor of Moscow refused to institute administrative proceedings in that regard. That decision was upheld by the Moscow Deputy Prosecutor on 28 November 2003.
25. On 22 October 2003 Mr Solovyev complained to the CEC about television programmes broadcast on 7 October 2003 featuring a friendly meeting between the United Russia leader and a well-known singer. The CEC found no elements of electoral campaigning in that broadcast, and the seventh applicant was informed accordingly by a letter from a CEC member dated 5 November 2003.
26. On an unspecified date Mr Zyuganov, Mr Solovyev and several other members of the Communist Party complained about the media coverage of the elections by Channel One and VGTRK period to the Working Group on Information Disputes. On 31 October 2003 the Working Group issued a report noting that VGTRK “had displayed a tendency towards deliberate and systematic dissemination of neutral or positive, or even complimentary, information about the events related to the activities of the United Russia party, while providing mainly negative coverage of the activities of the Communist Party”. As regards Channel One, it found that “Channel One displayed a tendency towards deliberate and systematic dissemination of neutral or positive information about the events related to the activities of United Russia, while providing mainly negative coverage - or news items accompanied by negative comments - of the activities of the Communist Party”. The Working Group called on Channel One and VGTRK to comply with the provisions of the Duma Elections Act, in particular the principle of fair and impartial coverage of the electoral campaign. It also indicated that violations of the election coverage rules established by the Duma Elections Act were punishable under Article 5 § 5 of the Code of Administrative Offences.
27. On 6 November 2003 the CEC sent a letter to Channel One, VGTRK, Ren TV and TV Centre indicating that some of the material broadcast on Channel One and VGTRK displayed a tendency towards dissemination of predominantly positive or, on the contrary, predominantly negative information about the activities of “certain political parties and electoral blocs” standing for election to the Duma, and indicated that the directors of the State broadcasting companies must comply with the provisions of the Duma Elections Act governing election coverage, as interpreted by the Constitutional Court.
28. On an unspecified date Mr Zyuganov complained to the Moscow City Prosecutor’s Office about unfair media coverage. On 14 November 2003 the Moscow Deputy City Prosecutor wrote back informing Mr Zyuganov that the management of the leading nationwide television channel had been reprimanded on account of irregularities committed in the course of publication of the results of the public opinion poll.
29. On 17 November 2003 the seventh applicant lodged a further complaint with the CEC. He relied on the transcripts of programmes broadcast on the leading nationwide television channels between 3 October and 9 November 2003. In response, on 28 November 2003 a CEC member advised the seventh applicant in writing to lodge a claim on grounds of defamation if he so wished. On 1 December 2003 the seventh applicant lodged complaints with the Supreme Court against that letter and the failure of the CEC to take action regarding his complaint of 17 November 2003. Those complaints were ruled inadmissible on 3 and 2 December 2003 respectively. The Supreme Court declined jurisdiction to examine the merits of those complaints.
30. On 25 November 2003 Mr Zyuganov and the seventh applicant again complained to the Working Group about biased media coverage. Having examined transcripts of TV programmes, the Working Group issued on the next day a report in which it noted that the situation had slightly improved since October 2003. After having received the report by the Working Group, the CEC sent a letter to the Ministry of Mass Media. In that letter the CEC noted that the facts revealed by the Working Group did not require any action by way of administrative proceedings; however, the Ministry was asked to start monitoring the content of major information programmes of the five nationwide TV channels.
31. On 2 December 2003 Mr Zyuganov attempted to contact the directors of two leading nationwide television channels directly, but they denied any wrongdoing on their part. He then brought the matter to the attention of the CEC.
32. On 28 September 2004 the applicants lodged a claim with the Supreme Court for invalidation of the results of the 2003 electoral campaign as certified by the CEC’s decision of 19 December 2003 (see paragraph 8 above). The CEC participated in the proceedings as the defendant.
33. In their voluminous submissions, the applicants relied on the results of the monitoring of five nationwide television channels in September – December 2003 which revealed that opposition parties and candidates received much less coverage than United Russia. They further referred to the unlawful electoral campaigning for United Russia by the President. They also complained that the five main nationwide television channels had waged a wave of negative publicity against the first applicant political party. The applicants submitted to the Supreme Court transcripts of all the television programmes, as well as video recordings, numbering 190 videocassettes.
34. The case was tried by the Supreme Court Justice Zaytsev, sitting in a single-judge formation. The first hearing was held on 16 December 2004. Before the start of the trial and at the first several hearings the applicants lodged a number of procedural motions, seeking discovery of new evidence, summoning of additional witnesses and experts, obtaining examination of certain written materials, video recordings etc. According to the applicants, nearly all motions lodged by them were refused by the judge without good reason and/or in breach of the domestic procedural rules. The Government contested that; they stressed that the same judge granted a number of motions introduced by the applicants. Furthermore, according to the applicants, at the first hearing the judge said that by lodging so many motions the applicants tried to protract the proceedings. On four occasions the applicants challenged the judge, but he refused to withdraw from the case.
35. On 16 December 2004 the Supreme Court dismissed the claim. The Supreme Court found no violations of electoral law capable of undermining the genuine will of the voters. The Supreme Court noted, in particular, the following:
“The court is not in a position to accept the arguments of [the applicants] that the information coverage of [the 2003 electoral campaign] was conducted with such egregious violations of electoral law, namely, preferential media coverage of one political party and the candidates put forward by it, that it was not possible to ascertain the genuine will of the voters.
First, electoral law does not provide for any limitations on the number of election-related events organised by the political parties in the course of the electoral campaign; the number of such events depends on the political parties themselves. The only exception is the maximum amount of expenditure, which is the same for all political parties taking part in the electoral campaign and stipulated by law. However, the scope of media coverage of the election-related events of the political parties depends on the number of those events.
Second, [the applicants] do not take into account that the coverage in question was conducted not only by five television channels but also by other mass media, in particular, radio stations and the printed mass media.
Third, according to the [judgment of the Constitutional Court of the Russian Federation of 30 October 2003, see applicable domestic law below], [the constitutional right to seek, receive, transmit, produce and disseminate information freely] shall not be unnecessarily interfered with.
Fourth, the applicants’ arguments that there is an objective link between the amount of information about a political party disseminated by the television channels and the number of voters who voted for this party in the election are based on assumptions and are refuted by their own evidence.
Fifth, having examined the transcripts [submitted by the applicants], the court concludes that the applicants classified the stories [related by the journalists on TV] as information about a certain political party on the basis of their own subjective perceptions, in particular on the basis of their wrongful assumption that all voters undoubtedly know that persons whose activities those stories covered belonged to a particular political party ... The Constitutional Court of the Russian Federation, in its judgment of 30 October 2003, explained that a condition sine qua non of electoral campaigning was dolus specialis, that is, a special intention to persuade the voters to support or undermine a certain candidate or political party ... The Constitutional Court noted that media coverage without that dolus specialis did not constitute electoral campaigning ... The court has examined the transcripts of news and analytical programmes broadcast by five television channels over 13 days within the time-period from 3 September to 7 December 2003. Examination of those materials shows that it is not possible to accept the applicants’ contention that the television channels disseminated materials about candidates and political parties capable of being classified as electoral campaigning in the course of the electoral campaign ... There are likewise no objective data confirming that the television channels had a specific intention to persuade the voters to vote for United Russia while covering the pre-electoral trips of the leaders of that party. The same is true in respect of the television coverage of the speech of President Putin at the [United Russia general meeting in Moscow in September 2009]. The court also considers it necessary to note that, pursuant to section 6 of the State Media Coverage of the Activities of State Bodies Act, State audio-visual media shall include in their daily informational programmes information about statements, communications and press conferences of the President of the Russian Federation as well as other facts about the activities of the federal state bodies which are of public significance. The court disagrees with the applicants’ contention that the President of the Russian Federation conducted unlawful electoral campaigning in support of United Russia.
It follows that there have been no violations of electoral law which would prevent the genuine will of the voters from being ascertained ... [The OSCE/ODIHR election observation mission report] likewise does not contain [information about] those violations ... The applicants’ action for invalidation of the election results cannot therefore be allowed”.
In respect of the episode of 7 December 2003 (reporting on Mr Putin’s voting, see paragraph 19 above) the Supreme Court held as follows:
“... The Supreme Court cannot accept the applicants’ contention that there was unlawful electoral campaigning for United Russia on the part of the President of Russia on election day.
Thus, having examined during the hearing a video recording of the Channel One items reporting on Mr Putin casting his vote in the Duma elections, the Supreme Court has established that the President of Russia refused to tell the journalist who he voted for. He did not mention any political party, which could have been classified as campaigning.
It follows that there have been no violations of electoral law which would prevent the genuine will of the voters in the elections from being ascertained ... and could be a ground for invalidating the CEC’s decision approving the outcome of the ballot ...”
36. The applicants appealed. They argued that the first-instance court had examined only a minor part of the evidence adduced by them, in particular around 5 per cent of transcripts and less than 1.5 per cent of video recordings. According to the applicants, that approach violated the principle of direct examination of evidence. The applicants further disagreed with other findings of the first-instance court.
37. On 7 February 2005 the Supreme Court, sitting as a court of appeal, composed of Justices Fedin, Potapenko and Tolcheyev, dismissed their appeal. The Supreme Court observed, most notably, the following:
“The arguments contained in the grounds of appeal are unpersuasive.
Having examined transcripts for four days (3 and 5 to 7 September 2009) and having heard the parties’ representatives, the [first-instance] court made a decision on the basis of its examination of the evidence adduced. It decided to examine transcripts for the days proposed by the parties [to the proceedings] within the limits defined by the court. This method of examination of evidence did not violate the principle of equality of the parties. It allowed each of them to propose for examination their main transcripts capable of proving clearly, in their view, the violations of electoral law or absence thereof. The court accordingly proceeded to examine transcripts for eight days proposed by the applicants (20 September, 5, 20 and 31 October, 4, 18 and 28 November and 5 December) and for two days proposed by the CEC representatives (27 September and 3 December). Additionally, the court examined the transcript and the videotape of election day, that is, 7 December 2003. Overall, the court examined recordings of five main television channels for 14 days, that is, 13.4 per cent of those submitted.
[Factual] circumstances as established by [the first-instance court] refute the allegations of inequality of the political parties and clear preference for one of them in so far as access to the mass media is concerned”.
The appellate court also agreed with the other findings of the first-instance court.
38. The State Duma is composed of 450 members. At the material time 225 members of the State Duma were elected from the lists of candidates put forward nationwide by the political parties. Those seats were distributed in proportion to the percentage of votes obtained by those political parties which had cleared a threshold of 5 per cent of votes. The remaining 225 seats were contested in “single mandate electoral districts” (one-seat constituencies), on a majority basis in two rounds, with candidates being put forward by the political parties or independently.
39. On 12 June 2002 the Law on basic principles of elections and referendums was enacted (Law no. 67-FZ, the Basic Guarantees Act). It was amended on 27 September 2002 and 23 June 2003. Further, the 2003 elections were governed by the Duma Elections Act of 20 December 2002, amended on 23 June 2003 (Law no. 175-FZ, the Duma Elections Act). Media coverage of elections was also regulated by the Coverage by the State Media of the Activities of State Bodies Act (Federal Law No. 7-FZ of 13 January 1995, the Media Coverage Act). Certain provisions of the law on media coverage of elections were developed in the documents of the CEC, in particular in Decree no. 38/354-4, and interpreted by the Constitutional Court of Russia in its judgment of 30 October 2003 no. 15-P (for more details, see below).
40. Pursuant to section 6 of the Media Coverage Act, the State-owned audio-visual mass media were obliged to disseminate information about the activities of State bodies and officials, in particular reporting on the decisions and acts of the President of the Russian Federation provided for by the Constitution, his declarations and announcements, press conferences and other activities “which are of public significance”.
41. Sections 59 and 60 of the Duma Elections Act proclaimed the principle of equal access of candidates to the media, including the audio-visual media. The law distinguished between “informing” the population in the course of the electoral campaign and “electoral campaigning” (or “agitation”, agitatsiya).
42. “Electoral campaigning” was an activity undertaken with the aim of encouraging voters to vote for or against a certain candidate. Electoral campaigning on television was permissible as from the twenty-eighth day before election day and was to be ceased on the eve of election day.
43. Holders of certain higher public offices (including that of the President of the Russian Federation) and journalists were not allowed to engage in electoral campaigning unless they were formally registered as candidates. In any event it was illegal for them to do so while using the advantages of their official status on pain of administrative fines. The maximum amounts of expenditure were prescribed by law. The fact that an item of information - an article, a video clip and so on - was political campaigning was to be mentioned in the publication, and the source of funding should be indicated.
44. The law enumerated situations which could be characterised as campaigning. They included, inter alia, dissemination of materials in which information about a particular candidate is prevalent and accompanied by positive or negative comments, analysis of the consequences of electing this or that candidate, information about activities of a candidate which were not related to the performance of his official duties, and so on. The law also established a number of requirements of and limitations on the campaigning.
45. The law at the time provided that all candidates and parties had an equal opportunity to obtain a certain amount of free and paid airtime or printed space for their electoral campaigning. The conditions for obtaining airtime were identical for all candidates, and concerned both public and private mass media. Political parties registered at the federal level had a right of equal access to the national mass media, including State TV and radio-broadcasting stations. Individual candidates (affiliated or not to a political party) had similar rights in respect of access to the regional mass media.
46. “Electoral campaigning” was distinguished in the law from “informing”. Informing was mainly the task of the “State authorities, municipal authorities, electoral commissions, media companies, legal entities and individuals” (section 54(1) of the Duma Elections Act, section 45(1) of the Basic Guarantees Act). It had to be objective, factually accurate and should not show preference for any candidate. Informing should consist of giving a neutral account of the progress of the electoral campaign, of the candidates’ profiles, platforms and so on, within the “information slots” (airtime or printed space dedicated to informing). Those “information slots” should not be aligned with the position of any candidate and should not contain comments or value judgments. The mass media had to separate objective information from statements of opinion. At the same time the mass media were free in their editorial policy (section 45(4) of the Basic Guarantees Act) and were allowed to comment on political events and personalities outside the “information slots”.
47. The Constitutional Court of the Russian Federation has ruled that professional journalists are regarded as involved in electoral campaigning only if they do so with special intent to campaign in favour of or against one or more candidates (judgment of 30 October 2003, no. 15-P). Thus, in order to distinguish between campaigning and informing (that is, normal journalistic activity) the courts have to establish whether or not the journalist pursued a specific aim of influencing the voting, dolus specialis. Where there is no such specific aim (the existence of which should be established by the courts), the materials, articles and so on must be considered as “informing”. The Constitutional Court further stressed that, whilst the law required that information slots on TV and radio be neutral, the mass media were not prohibited from expressing their own opinion about candidates or giving comments outside the scope of the information slots.
48. Under the Basic Guarantees Act, the CEC was the central body responsible for organising and overseeing the electoral campaign at the federal level. It was also empowered to consider complaints about breaches of electoral law (section 20 of the Basic Guarantees Act). The CEC was entitled to refer such complaints to the law-enforcement and other official bodies for further consideration and reaction. Decisions of the CEC, taken within its competence, were binding on the lower electoral commissions, federal and regional State bodies, public officials, local authorities, candidates, parties, organisations, and voters. State broadcasting companies were required by law to provide free airtime to the candidates and parties during the elections and were required to give replies to the requests of the electoral commissions within five days of receipt.
49. Section 75 of the Basic Guarantees Act provided that unlawful acts and omissions of the public authorities and officials were amenable to judicial review. It further established rules of jurisdiction on applications for judicial review of acts and omissions of the CEC and regional commissions. The Basic Guarantees Act also provided for an appeal to a higher electoral commission against decisions of the lower electoral commissions. The Supreme Court of the Russian Federation had power to invalidate the results of the federal elections if the violations committed did not permit the genuine will of the voters to be ascertained (sections 75 and 77 of the Basic Guarantees Act).
50. The Code of Administrative Offences (CAO) of 30 December 2001 established sanctions for certain breaches of electoral law, such as the failure by the mass media to comply with the rules of press coverage of the electoral campaign (Article 5 § 5 of the Code), or unlawful electoral campaigning through audio-visual and printed mass media by a candidate (Article 5 § 8). Article 5 § 11 established sanctions for electoral campaigning by persons who, by virtue of their position, were precluded from participating in electoral campaigning. Article 5 § 12 of the Code established sanctions for the unlawful production and dissemination of campaigning materials. Offences provided by the above mentioned provisions of the Code were punishable by fines ranging from 3,000 to 600,000 roubles (RUB), depending on the status of the offender and the seriousness of the violation.
51. The European Commission for Democracy through Law (Venice Commission), at its 51st (Guidelines) and 52nd (Report) sessions on 5-6 July and 18-19 October 2002 adopted the “Code of Good Practice in Electoral Matters”. The Venice Commission distinguished two particular obligations of the authorities in relation to the media coverage of electoral campaigns: on the one hand to arrange for the candidates and/or parties to be accorded a sufficiently balanced amount of airtime and/or advertising space including on state television channels (“the access to the media obligation”) and on the other hand to ensure a “neutral attitude” by state authorities, in particular with regard to the election campaign and coverage by the media, by the publicly owned media (“the neutrality of attitude obligation”) (Explanatory Report to the Code of Good Practice on Electoral Matters, § 2.3). The Venice Commission’s Code of Good Practice in Electoral Matters also recommended the creation of an effective system of electoral appeals, among other things, to complain about non-compliance with the rules of access to the media (§ 3.3).
52. The standards relating to public service broadcasting were further developed by the Committee of Ministers of the Council of Europe in the Appendix to Recommendation no. R (96) 10 on “The Guarantee of the Independence of Public Service Broadcasting” (1996). The Committee of Ministers recommended that “the legal framework governing public service broadcasting organisations should clearly stipulate their editorial independence and institutional autonomy”. Furthermore, “the legal framework governing public service broadcasting organisations should clearly stipulate that they shall ensure that news programmes fairly present facts and events and encourage the free formation of opinions. The cases in which public service broadcasting organisations may be compelled to broadcast official messages, declarations or communications, or to report on the acts or decisions of public authorities, or to grant airtime to such authorities, should be confined to exceptional circumstances expressly laid down in laws or regulations ...”. Finally, in the Appendix to Recommendation Rec(2000)23 on “The Independence and Functions of Regulatory Authorities for the Broadcasting Sector”, the Committee of Ministers again stressed the importance for States to adopt detailed rules covering the membership and functioning of such regulatory authorities so as to protect against political interference and influence.
53. Recommendation no. R (99) 15 of Committee of Ministers of the Council of Europe on measures concerning media coverage of election campaigns provided that regulatory frameworks in Member States should provide for the obligation of TV broadcasters (both private and public) to cover electoral campaigns in a fair, balanced and impartial manner, in particular, in their news and current affairs programmes, including discussion programmes such as interviews or debates. The Committee of Ministers also recommended the States to examine the advisability of including in their regulatory frameworks provisions whereby free airtime is made available to candidates on public broadcasting services in electoral time, “in a fair and non-discriminatory manner”, and “on the basis of transparent and objective criteria”.
54. The Inter-Parliamentary Council (a body of the Inter-Parliamentary Union based in Geneva), at its 154th session in Paris, on 26 March 1994 adopted the “Declaration on Criteria for Free and Fair Elections”. Pursuant to that Declaration every candidate must have an equal opportunity of access to the media, particularly the mass communications media, in order to put forward their political views (Article 3 § 4). Everyone must have the right to campaign on an equal basis with other political parties, including the party forming the existing government; and to seek, receive and impart information and make an informed choice (Article 3 § 3). The States must ensure non-partisan coverage in State and public-service media and equality of access to such media (Article 4).
NON_VIOLATED_ARTICLES: 13
P1
NON_VIOLATED_PARAGRAPHS: P1-3
